Citation Nr: 0831851	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  03-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for an autoimmune 
disorder.

4.  Entitlement to service connection for systemic arthritis 
of multiple joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to October 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts in which the RO denied service 
connection for a psychiatric disorder, claimed as depression 
and anxiety, an autoimmune disorder, arthritis, and asthma.  

This case was remanded to the RO by the Board in March 2003 
for the purpose of affording the veteran the opportunity to 
appear at a Board hearing.  In September 2005, the veteran 
testified at a hearing chaired by the undersigned Veterans 
Law Judge at the RO.  A transcript of that hearing is 
associated with the veteran's VA claims folder.

In a February 2006 decision, the Board reopened a claim of 
service connection for an acquired psychiatric disorder and 
denied the claim on the merits, and denied a claim of service 
connection for asthma.  The veteran appealed the February 
2006 Board decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In a March 2008 memorandum 
decision, the Court vacated the Board's decision as to the 
denials of service connection for an acquired psychiatric 
disorder and asthma and remanded those matters to the Board.  
The Court's decision will be discussed below.



In February 2006, the Board remanded the issues of service 
connection for an autoimmune disorder and arthritis to the VA 
Appeals Management Center (AMC) for further development.  In 
a June 2006 supplemental statement of the case, the AMC 
continued the previous denials.  These issues have been 
returned to the Board.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In its February 2006 decision, the Board noted that the 
veteran has raised a claim of entitlement to service 
connection for residuals of a fracture of the left hand.  The 
Board referred that issue to the RO for appropriate action.  
See the February 2006 decision, page 3.  To the Board's 
knowledge, no decision was been made as to that issue by the 
agency of original jurisdiction.  That issue is again 
referred to the RO for appropriate action.

[As a matter of clarification, the veteran is claiming that 
he has post-traumatic arthritis of the hand as a residual of 
an in-service fracture.  This is a different claim from the 
claim for service connection for some form of systemic 
arthritis affecting multiple joints, which is currently on 
appeal.]

In a July 2008 statement, it appears that the veteran is 
raising issues of clear and unmistakable error (CUE) in a 
June 1976 rating decision and in the November 2002 rating 
decision.  The November 2002 rating decision is not a final 
decision; all of the issues in that decision are the subject 
of this remand.  Thus, the November 2002 decision is not 
subject to challenge on the basis of CUE.  See 38 C.F.R. 
§ 3.105 (2007).  The issue of alleged CUE in the June 1976 
rating decision is referred to the RO for appropriate action.




REMAND

For reasons explained immediately below, the Board finds that 
the issues on appeal must be remanded for additional 
evidentiary development.

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to service connection for asthma.

Reasons for remand

Social Security Administration records

The March 2008 memorandum decision reflects that the Court 
determined that records from the Social Security 
Administration must be obtained.  This was the sole basis for 
the memorandum decision.

VA medical nexus opinion

A June 2007 appellant's brief reflects that the veteran is 
claiming that his asthma is due to the use of streptomycin 
and penicillin in service.  Given that the veteran has asthma 
and that the service medical records show that he took 
streptomycin and penicillin in service, a medical nexus 
opinion is necessary.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

3.  Entitlement to service connection for an autoimmune 
disorder.

4.  Entitlement to service connection for arthritis.

In February 2006, the Board remanded these claims for a 
medical opinion to determine whether the veteran has an 
autoimmune disorder and/or arthritis and if so whether such a 
disorder is related to active service, to include venereal 
disease or treatment thereof.  A medical opinion was rendered 
by a March 2006 VA examiner.  However, that examiner only 
addressed whether the veteran's arthritic component was 
related to taking penicillin in service.  The examiner did 
not address whether the arthritic component was otherwise 
related to service, include the in-service episode of 
gonorrhea.  Therefore, the AMC did not comply with the 
directives of the February 2006 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

In addition, the veteran is now alleging that his 
arthritis/autoimmune disorder is due to the use of 
streptomycin in service.  Therefore, a medical opinion 
addressing this theory of entitlement is necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder. 

2.  VBA should arrange for the physician 
who conducted the March 2006 VA 
examination to review the veteran's 
claims file and render an opinion as to 
whether it is as least as likely as not 
that the veteran's claimed systemic 
arthritis component is related to the 
veteran's military service, to include, 
in particular, the in-service episode of 
gonorrhea and his taking antibiotics 
during service.  The March 2006 VA 
examiner should also render an opinion as 
to whether it is as least as likely as 
not that the veteran's asthma is related 
to taking penicillin and streptomycin 
during service.  If the March 2006 VA 
examiner is unavailable, VBA should 
arrange for the veteran's claims file to 
be reviewed by another physician.  
If physical examination and/or diagnostic 
testing if the veteran is deemed to be 
necessary by the March 2006 VA examiner 
or other reviewing physician, such should 
be accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issues on 
appeal.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

